Title: To George Washington from William Heath, 23 June 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Belknap’s-house, June 23. 1783.
                  
                  I have been honoured by colonel Humphrys with a signification of your Excellency’s pleasure that I should be at head-quarters to morrow morning ten o’clock with the other general officers—I had made arrangements to commence my journey eastward to morrow morning, and intended to have paid my respects at head-quarters this evening or in the morning, had I not received the note from colonel Humphries.  I will thank your Excellency for information whether the business at head-quarters in the morning will take up so much time as to prevent my proceeding on my journey to morrow, or whether I may commence my journey in the morning, stopping so long as may be necessary at head-quarters, and then proceed—that I may conduct accordingly.  I have the honor to be with the greatest respect, your Excellency’s most obedient servant,
                  
                     W. Heath
                  
               